Citation Nr: 1813522	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-22 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for Meniere's disease (also claimed as vertigo).
 
2. Entitlement to service connection for chronic allergic rhinitis (also claimed as lung condition).
 

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and observer




ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from April 1992 to December 1994, from October 2001 to September 2003, and from April 2012 to September 2012, with additional service in the Air National Guard from December 2013 to June 2014. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
In January 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDINGS OF FACT

1. The evidence of record shows that the Veteran's Meniere's disease is at least as likely as not due to his active service.

2. The preponderance of the evidence of record shows that the Veteran's chronic allergic rhinitis was not manifested during service and is not shown to be related to active service.

CONCLUSIONS OF LAW

1. Resolving the benefit of doubt in favor of the Veteran, the criteria for service connection for Meniere's disease (also claimed as vertigo) have been met. 38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.304 (2017).

2. The criteria for service connection for chronic allergic rhinitis (also claimed as lung condition) have not been met. 38 U.S.C. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2017). There has been no indication to the contrary.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. 38 U.S.C. § 5107. VA shall consider all information and lay and medical evidence of record in a case. If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). If a preponderance of the evidence is against a claim, it will be denied. Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54). If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant. Gilbert, 1 Vet. App. at 53-54.

Meniere's disease

The Veteran seeks entitlement to service connection for Meniere's disease (also claimed as vertigo). In essence, he contends that while in service, he spent time in underground pressurized bunkers, which ultimately led to symptoms such as dizziness, vertigo, and popping/cracking in his ears. 

The Board notes that the Veteran is service-connected for both bilateral hearing loss and tinnitus. Symptoms of tinnitus may indeed overlap with his claimed Meniere's disease. The Veteran has asserted that his Meniere's disease was actually present in service and misdiagnosed at the time as either tinnitus, hearing loss, or another inner ear disorder.

The Board acknowledges that the Veteran's service records document several instances where he experienced problems with his ears beginning around 1992. These problems included a feeling of fullness in his ears, along with hearing loss and vertigo. He was later referred to an Ear, Nose, and Throat (ENT) specialist, and he was diagnosed with chronic otitis media. 

The Board further acknowledges that the Veteran has received ongoing VA and private treatment, including prescription medication, for his claimed Meniere's disease.

The Veteran was afforded a VA examination in August 2012. The Veteran was diagnosed with Meniere's disease, dated 2008, as well as chronic serous otitis media, dated 1992. The examiner determined that the Meniere's disease is "directly related to treatment he received in 2008 and 2010. This, however is not related to the bilateral hearing loss and tinnitus he complains of. It is wholly related to, and is the cause of, his L sided low and mid-frequency sensorineural hearing loss and episodic tinnitus."

The Veteran underwent another VA examination in March 2016. The examiner confirmed a diagnosis of Meniere's disease and opined that this disability is less likely than not incurred in or caused by service. The examiner provided the following rationale:

While on active duty the Veteran was treated for middle ear disease. Meniere's disease, which was diagnosed only in 2008, is an inner ear condition. The Veteran's symptoms during active duty do not relate to inner ear (vestibular) disease, but to middle ear disease (Eustachian tube dysfunction and serous otitis media). They are separate entities, and not etiologically related. 

The Veteran has since submitted several private treatment reports in support of his claim. For instance, according to a May 2016 report from Dr. D. Fear, the Veteran's Meniere's disease was diagnosed in 2009, but his symptoms onset in 1994. Dr. D. Fear stated that "The [Veteran's] symptoms onset while he was in active duty in the military, he was seen by an ENT for vertigo at that time, but since this was new onset they were unable to make a clear diagnosis of Meniere's at that point." A subsequent November 2016 report from Dr. D. Fear reiterates that the Veteran's symptoms of vertigo onset in 1994 and that the Veteran was misdiagnosed at the time because the disease often takes many years to diagnose properly. 

Importantly, the Veteran also submitted a January 2017 private treatment report from Dr. D. Sorweide, who indicated that he was Veteran's primary care physician from 1999 to 2012. Dr. D. Sorweide noted that he had reviewed the entirety of the Veteran's medical records, as well as his military treatment records, and provided a thorough summary of the Veteran's treatment history. Dr. D. Sorweide provided the following remarks:

It is very clear to me that [the Veteran's] symptoms, and his diagnosis of Meniere's disease, began as far back as 1992 and while he was on active duty. His condition was simply misdiagnosed early on, which is also common for this disorder. As is the norm for this diagnosis he had flare ups both while on duty, as well as during his civilian roles. Such things as high stress, physical exertion, dehydration, and loud noise tend to make the flares worse. Therefore, this diagnosis should be considered duty related. 

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the probative evidence is in equipoise, and thus supports the grant of service connection Meniere's disease with consideration of the doctrine of reasonable doubt.

When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others. See Evans v. West, 12 Vet. App. 22, 30 (1999). The Board cannot make its own independent medical determinations, and there must be plausible reasons for favoring one opinion over another. See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000). An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When confronted with conflicting medical opinions, the Board must weigh each and favor one competent medical expert over another if its statement of reasons and bases is adequate to support that decision. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board must also determine which of the competing medical opinions is more probative of the medical question at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

Here, the Board places some probative value on the May 2016 and November 2016 private reports from Dr. D. Fear, as he suggested that the Veteran's symptoms onset in service and he was misdiagnosed at the time. Moreover, the Board places significant probative value on the January 2017 report from Dr. D. Sorweide, as he indicated a complete review of the Veteran's medical history and concluded that the Veteran's Meniere's disease onset in service and that it was improperly diagnosed as otitis media or another ear condition. While the previous VA examiners determined that the Veteran's Meniere's disease is not attributable to service, their rationales were less probative because they only found that it onset in 2008 and did not consider the private treatment reports described above. In sum, the prior VA opinions are outweighed by the comprehensive analysis and summary performed by Dr. D. Sorweide and his corresponding positive nexus opinion, as well as the private reports from Dr. D. Fear.

Pursuant to the benefit-of-the-doubt rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C. § 5107. Here, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's Meniere's disease was incurred in service. As such, the criteria for service connection are met and the claim is granted.

Chronic allergic rhinitis

The Veteran seeks entitlement to service connection for chronic allergic rhinitis (also claimed as lung condition). He essentially contends that he was exposed to either toxic fumes and/or new environments during service which caused his allergies to worsen.

Initially, the Board observes that the Veteran's service treatment records are silent as to any allergic rhinitis. Instead, these records show treatment for several upper respiratory infections, otherwise diagnosed as sinusitis and/or hay fever. 

The Board also observes that the Veteran has received some VA and private treatment for his claimed allergies, including medication and nasal sprays.

The Veteran was first afforded a VA examination in October 2011. The examiner determined that the Veteran did not have a current lung condition at that time. 

The Veteran then underwent another VA examination in August 2012. After a review of the Veteran's claims file, the examiner determined that it is less likely than not that the Veteran's claimed allergic rhinitis was incurred in or caused by service. The examiner stated that "Neither [the Veteran's] entrance or exit physicals indicate any hay fever or allergic rhinitis. [He was] treated for isolated incidents of acute upper respiratory infections (URI's) with clinical diagnosis of "sinusitis," probably representing viral disease. There is no medical evidence that exposure to toxic fumes causes an allergic diathesis." 

The Veteran was afforded a new VA examination in March 2016. The examiner confirmed a diagnosed of allergic rhinitis but determined that the condition is less likely than not incurred in or caused by service. The examiner provided the following rationale: 

Neither entrance nor exit physicals indicate any hay fever or allergic rhinitis. Veteran was treated for isolated incidents of cute URI's with clinical diagnosis of "sinusitis," probably representing viral disease. There is no medical evidence that exposure to toxic fumes causes an allergic diathesis. Any allergic problem the Veteran has now is not related to treatment for URI's during active duty. He was evaluated by Air Force ENT in 1994 and the note says "negative allergies." I can find no evidence of diagnosis or treatment of allergic diathesis while on active duty in the Service Treatment Records.

In January 2017, the Veteran testified that he experienced breathing problems in service, which he attributed to allergies and/or changes in climate. His spouse and the observer present basically reasserted this position. 

The Board notes that there are no medical records, opinions, or other evidence of record that tie allergic rhinitis to his active service. 

Medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). The August 2012 and March 2016 VA examiner opinions clearly detailed the Veteran's complaints and provided a thorough rationale explaining the opinion that the Veteran's allergic rhinitis were not incurred in service. Further, the examiners stated that the upper respiratory infections experienced in service were viral and unrelated to any claimed allergies. The Board finds these VA opinions both credible and probative. 

The Board must also consider the Veteran's own opinion that his allergic rhinitis is related to service. In this case, the Board does not find him competent to provide an opinion regarding his for service connection as this question is of the type that the courts have found to be beyond the competence of lay witnesses. Lay statements may be competent to support a claim for service connection by supporting the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence. 

For the above reasons, the Veteran's claim of entitlement to service connection for chronic allergic rhinitis is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.


ORDER

Entitlement to service connection for Meniere's disease (also claimed as vertigo) is granted.
 
Entitlement to service connection for chronic allergic rhinitis (also claimed as lung condition) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


